Exhibit 99.3 Paramount Gold Nevada Corp. Completes Acquisition of Calico Resources Corp. and its Grassy Mountain Gold Project Winnemucca, Nevada – July 7, 2016. Paramount Gold Nevada Corp. (NYSE: PZG) (“Paramount” or the “Company”) announced today that Paramount has completed its acquisition of Calico Resources Corp. (“Calico”) pursuant to the Arrangement Agreement dated March 14, 2016 (the “Agreement”) after having received the approval of the Supreme Court of British Columbia to the transaction on July 5, 2016. Calico is now a wholly-owned subsidiary of Paramount. Pursuant to the Agreement, Paramount issued 7,171,209 common shares to Calico shareholders as per the exchange ratio whereby Calico stockholders had the right to receive 0.07 of a share of common stock of Paramount for every common share of Calico. At the special meeting of its stockholders held on June 29, 2016, Paramount stockholders owning approximately 97.8% of the shares present in person or represented by proxy at the Paramount meeting, voted in favor of the arrangement proposal.Calico stockholders owning approximately 97.4% of the shares present in person or represented by proxy, voted in favor of Calico’s proposal at a special meeting of its stockholders also held on June 29, 2016. Ø Glen Van Treek, Paramount’s President and CEO, said: “We are pleased with the overwhelming vote of support from Calico stockholders. The acquisition not only diversifies and improves our asset base but it also strengthens our stockholder composition. The addition of the Grassy Mountain project is a textbook fit to our corporate strategy and the Paramount team is looking forward to continuing its advancement towards a production decision.” Key investment highlights of the Calico acquisition are as follows: Ø Adds a second advanced-stage asset which more than doubles the Company’s measured plus indicated contained ounces of precious metals; Ø Significantly improves the overall gold grade of the Company’s global resources; Ø Increases the Company’s exploration upside potential; and Ø Reduces shareholder risk by diversifying the Company’s assets. The Grassy Mountain Gold Project consists of approximately 9,300 acres with its main deposit located on private land in Malheur County, Oregon. The Grassy Mountain gold-silver deposit has a completed Preliminary Economic Assessment (“PEA”) and key permitting milestones have been accomplished.Please refer to the amended technical report titled “Amended Preliminary Economic Assessment, Calico Resources Corp. Grassy Mountain Project, Malheur County, Oregon USA” and dated July 9, 2015. The PEA contemplates a 10 year underground mining operation with low cash operating costs driven by a high average underground gold grade of 5.32 g/T gold. The annual average production of 53,000 ounces of gold and 82,000 of silver yield robust economics assuming a $1,300 gold price and silver at $17.50 per ounce. At a 5% discount rate, the project produces an estimated pre-tax NPV of $144 million and a 32.6% IRR. The PEA is preliminary in nature and includes inferred mineral resources that are considered too speculative geologically to have the economic considerations applied to them that would enable them to be categorized as mineral reserves.Consequently, there is no certainty that the PEA will be realized. Paramount’s immediate action plans are to improve confidence in Grassy Mountain’s overall project design and development in preparation for completing a Pre-feasibility Study with the commencement of a core drilling program in 2016.The key aspects of the going forward plan are: Ø To improve metallurgical testing and to optimize the recovery process; Ø To generate the geotechnical information needed for optimal mine and infrastructure design and location; Ø To improve geological, geometallurgical and geotechnical models; Ø To better define and potentially reduce capital cost estimates for mine construction and operation; and Ø To continue with environmental data collection required for the mine operation permitting process. Grassy Mountain Mineral Inventory (1,2,3,4,5) MEASURED tons (000s) Au opt Au g/T Ounces Au (000s) Ag opt Ag g/T Ounces Ag (000s) Underground Open Pit Total INDICATED tons (000s) Au opt Au g/T Ounces Au (000s) Ag opt Ag g/T Ounces Ag (000s) Underground 88 13 14 Open Pit Total MEASURED PLUS INDICATED tons (000s) Au opt Au g/T Ounces Au (000s) Ag opt Ag g/T Ounces Ag (000s) Underground Open Pit Total INFERRED tons (000s) Au opt Au g/T Ounces Au (000s) Ag opt Ag g/T Ounces Ag (000s) Underground - Open Pit 2 0.3 2 Total 2 0.3 2 (1) Rounding may cause apparent discrepancies (2) Underground and Open Pit material are exclusive from each other (3) tons imperial tonnes; T metric Tonnes (4) Underground Cut-off grade 0.065 opt Au (5) Open pit Cut-off grade 0.005 opt Au Mineral resources that are not mineral reserves do not have demonstrated economic viability. For more information on the Grassy Mountain Gold Project including the Preliminary Economic Assessment, please visit our website. The technical and scientific information contained in this news release have been reviewed and approved by Scott Wilson, CPG, of Metal Mining Consultants, a “qualified person” as defined by National Instrument 43-101 Standards of Disclosure for Mineral Projects (“NI 43-101”). Mr. Wilson is independent of Paramount and has verified the data within this release. The common shares of Calico have been halted for trading and are to be delisted from the TSX Venture Exchange as of the close of business today, July 7, and the Company will cause Calico to voluntarily surrender Calico’s reporting issuer status in British Columbia and will apply to the Alberta Securities Commission to terminate Calico’s reporting issuer status in Alberta. About Paramount Gold Nevada Corp.
